Title: To George Washington from Major General William Heath, 5 September 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Sept. 5th 1779
        
        I now forward William Stead a Deserter from the 33rd British Regt who I mentioned yesterday to be detained by General Nixon as an Evidence against one Mathews, whom He Stead acused of Supplying the Enemy with Butter—muttons &c. Mathews has been taken up and I forward him herewith to be disposed of as your Excellency may Direct Stead asserts he has Cut up mutton for Mathews at the Point.
        I also forward one James Lilly of the Furnace Cortlands manor, enclosed is his own declaration before me which he has Signed. I also forward a Hessian Yauger. I have the Honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
        
          P.S. John Ferris and Jno. Van Tassel Esqr. two Justices of the County of westchester attend Mathews, and Lilley.
        
      